Order entered January 10, 2020




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00921-CV

    FLUOR CORPORATION, FLUOR ENTERPRISES, INC., AND FLUOR DANIEL
                       MEXICO, S.A., Appellants

                                               V.

                                      E.D.G.M., Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-15978

                                           ORDER
         The clerk’s record in this case is overdue. By order dated October 3, 2019 we granted

appellant’s petition for permissive appeal, deemed the notice of appeal filed as of that date, and

ordered the clerk’s record to be filed within twenty days of the date of the order. To date, the

clerk’s record has not been filed.

         So that this accelerated appeal may proceed, we ORDER Felicia Pitre, Dallas County

District Clerk, to file the clerk’s record in this appeal within TEN DAYS of the date of this

order.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE